Reno, P. J.,
The age of the respondent is nowhere stated, and one gathers in reading the testimony that respondent was quite young when she married libellant. At least, she was imprisoned when fourteen years old and, apparently, soon thereafter she married libellant. The marriage took place five years ago. There is a possibility, therefore, that respondent is still a minor. If so, a decree against her in the present state of the record would be invalid for lack of proper parties.
Now, Jan. 5, 1925, the report is recommitted to the master for the purpose of taking additional testimony, if any be offered.
From Edwin L. Kohler, Allentown, Fa.